              Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 1 of 8

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

                                                                                                                          United States Courts
                                      UNITED STATES DISTRICT COURT                                                      Southern District of Texas
                                                                         for the                                                 FILED
                                                            Southern District of Texas                                        December 05, 2019
                                                                                                                                     
              In the Matter of the Search of                                                                         David J. Bradley, Clerk of Court
                                                                             )
         (Briefly describe the property to he searched                       )
          or iilentijj• the person by name and address) .
Priority Mail Express Parcel EJ158589566US Originating
                                                                             )
                                                                             )
                                                                                            Case No.
                                                                                                       4:19mj2234
   in Phoenix, AZ; Addressed to Abigail Serrano, 1325 .                      )
                                                                             )
              Sheryl St., Houston, TX 77029

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, a federal law enforcement officer or an attorney for the government. request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemify the person or describe the
properly lo he searched and give its /ocalion):
  Priority Mail Express Parcel EJ 158589566US Originating in Phoenix, AZ; Addressed to Abigail Serrano, 1325 Sheryl
  St., Houston, TX 77029. Currently located at 4600 Aldine Bender Rd., Houston, TX 77315
located in the            Southern               District of       Texas              • there is now concealed (identify the
person or describe the proper(\' to he sei=t!d):
 Controlled substances and/or proceeds


          The basis for the search under Fed.          R. Crim. P. 4I(c) is (c:hec:kcmeormoreJ:
                 ff evidence of a crime;
                 ,f contraband, fruits of crime. or other items illegally possessed;
                 0 property designed for use. intended for use. or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

            Code Section                                                                qffense Description
        21 USC 841(a)(1)                         Distribution of a controlled substance
        21 USC 846                               Conspiracy


          The application is based on these facts:
        {See Attached Affidavit)


          '1f   Continued on the attached sheet.
          0     Delayed notice of _ _ days (give exact ending date if more than 30 clays: _____                               J is   requested under
                18 U.S.C. § 3103~ the basis of which is set forth on the attached sheet.

                                                                             -~~ . 6 ~                 Applicalll 's signahtre

                                                                                             Lauren _Brister, U.S._ Postal lnspc__e_c_to_r_ _ __
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                     Telephone                         ,;,pedfy reliuhle elec:trcmic means).


Date:
          December 05, 2019
                                                                                                         Judge 's signature

City and state: Houston, Texas                                                     Christina A. Bryan, United States Magistrate Judge
                                                                                                       Printed name and title
     Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 2 of 8




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


In the Matter of the Search of:           §   Magistrate No.
                                          §
United States Postal Service              §
Priority Mail Express Parcel              §   Magistrate Judge Bryan
EJ158589566US                             §

              AFFIDAVIT IN SUPPORT OF SEARCH WARRANT



      I, Lauren E. Brister, being duly sworn, state the following:



      1.     I am employed as a United States Postal Inspector and I am currently

assigned to the Houston Division Prohibited Mail Narcotics team.        I have been

employed by the United States Postal Inspection Service (USPIS) for the past two

years. I have received training by the US Postal Inspection Service (USPIS) in the

investigation of controlled substances or narcotics proceeds being transported

through parcel delivery services.

      2.     Affiant also relies upon the training and experience of other members of

the USPIS Houston Division Narcotics Team.        The team is comprised of six (6)

members, two (2) of whom have been assigned to narcotics investigations for at least

three (3) years. During that time, the USPIS Houston Division Narcotics Team has

intercepted in excess of five thousand (5,000) parcels which were found to have

contained controlled substances or the proceeds of controlled substance sales or

moneys furnished or intended to be furnished in exchange for controlled substances.
     Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 3 of 8




      3.     Experience and drug trafficking intelligence information gathered by

the USPIS have demonstrated that the U. S. Postal Service Priority Express Mail

and Priority Mail are frequently utilized by drug traffickers for shipping controlled

substances or the proceeds of controlled substance sales or moneys furnished or

intended to be furnished in exchange for controlled substances.       Use of Priority

Express Mail and Priority Mail are favored because of the speed (Express Mail -

overnight; Priority mail - two day delivery), reliability, free telephone and Internet

package tracking services, as well as the perceived minimal chance of detection.

Priority Express Mail and Priority Mail were originally intended for urgent, business

to business, correspondence. Intelligence from prior packages, which were found to

contain controlled substances or the proceeds of controlled substance sales or moneys

furnished or intended to be furnished in exchange for controlled substances, has

indicated that these parcels are usually addressed from an individual to an

individual. Priority Express Mail and Priority Mail are seldom used for individual to

individual correspondence.

      4.     In an effort to combat the flow of controlled substances through the

overnight delivery services, interdiction programs have been established in cities

throughout the United States by the USPIS. These cities have been identified as

known 'sources' of controlled substances. The USPIS conducts an ongoing analysis

of prior packages mailed through overnight delivery services, which were found to

contain controlled substances or proceeds/payments of controlled substance sales.

The analysis of prior packages, which were found to contain controlled substances or

                                                                                 Page2
     Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 4 of 8




the proceeds of controlled substance sales or moneys furnished or intended to be

furnished in ~xchange for controlled substances, indicated that these parcels are

usually sent from an individual to an individual. In the few cases when overnight

delivery packages containing controlle~ substances or the proceeds of controlled

substance sales or moneys furnished or intended to be furnished in exchange for

controlled substances, have displayed a business or company name, it has usually

proven to be fictitious or used without the owner's knowledge and consent.

Additionally, this analysis has established a series of characteristics which, when

found in combination of two (2) or more, have shown a high probability that the

package will contain a controlled substance or the proceeds of controlled substance

sales or moneys furnished or intended to be furnished in exchange for controlled

substances. Information collected by the USPIS has demonstrated that the presence

of these characteristics is significant for delivery services, to include U. S. Postal·

Service Priority Express Mail, Federal Express, and United Parcel Service. This

profile includes, but is not limited to, the following characteristics: package mailed

from or addressed to a narcotic source city; package has a fictitious return address;

package addressee name is unknown at the destination address; package sender

name is unknown at the return address; package has address information which is

handwritten; package is mailed to or from a Commercial Mail Receiving Agency

(CMRA); package is addressed from an individual to an individual; phone numbers

listed on the package are not related to the listed parties or are not in service;

packages are wrapped and/or heavily taped; frequency of the mailings is inconsistent

                                                                                  Pagel
     Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 5 of 8




with normal use absent a business relationship; and the ZIP Code from where the

package is mailed is different than the ZIP Code used in the return address .

      .5.    The USPIS analysis of prior narcotics packages mailed through

overnight delivery services has consistently shown that the identification of source

cities has proven to be one of several reliable characteristics used in identifying

suspect parcels.    This analysis has also demonstrated that narcotics parcels

originating from states other than source locations have been consistently found to

contain designer drugs, such as Ecstasy, GBL, GHB, Anabolic Steroids, and other

similar controlled substances. Generally such designer drugs are not organic and are

the product of a laboratory process.

      6.     This affidavit is made in support of an application for a Federal search

warrant to search United ~tates Postal Service (USPS) Priority Mail Express Parcel

      EJ158589566US (Subject Parcel), described more particularly as follows:

Subject Parcel:
             Tracking:                 EJ158589566US
             Addressee:                Abigail Serrano
                                       1325 Sheryl St.
                                       Houston, TX 77029

             Sender: ·                 Jose Serrano
                                       1345 W Latham St.
                                       Phoenix, AZ 85007




                                                                                Page4
     Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 6 of 8




              Size/Dimensions:         Vios Walgreens Box
                                       Approximately 8 x 7.5 x 6.5

              Postmarked:              December 2, 2019

              Postmark Origin:         85013

              Postage Amount:          $57.20

              Weight:                  4 lb. 1.6 oz.



      7.      Prior investigations conducted by Postal Inspectors have identified

Houston, TX and surrounding areas as a destination area for controlled substances

and proceeds from the sale of controlled substances. Your affiant knows that the

source city, Phoenix, AZ and surrounding areas have been designated as a source

area for narcotics and controlled substances or the proceeds of controlled substance

sales or moneys furnished or intended to be furnished in exchange for controlled

substances.

      8.       On December 3, 2019, Affiant retrieved the suspicious parcel from the

North Houston, TX Processing Plant. The Priority Mail Express Parcel contained

hand written sender and address information and was heavily taped. The parcel also

omitted a narcotics odor. The suspicious parcel was then secured by the Affiant in

Houston, TX.

      9.      On December 3, 2019, Affiant began the initial investigation. Affiant

reviewed available public and Postal Service records and determined the listed return

address, 1345 W Latham St., Phoenix, AZ 85007 is a valid address, and the name

listed on the on the parcel, Jose Serrano, is associated with the address. Continuing,

                                                                                  Pages
      Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 7 of 8




Affiant reviewed available Postal Service and public records and determined the

listed destination address, 1325 Sheryl St., Houston, TX 77029 is a valid address, and

the address is associated with the name Abigail Serrano th~t is listed on the parcel.



      10. On December 4, 2019, your Affiant obtained the assistance of James

Lockley Canine Officer with the Houston Police Department and certified handler of

canine "Chelsea".    Officer Lockley and "Chelsea" are certified as a team in the

detection of controlled substances. Officer Lockley and "Chelsea" received their

certification through the National Narcotic Detector Dog Association (NNDDA).

"Chelsea" has numerous hours of training in the detection of controlled substances

such as Marijuana, Cocaine, Methamphetamine, MDMA and Heroin. "Chelsea"_ has

successfully alerted on concealed controlled substances in numerous prior cases,

which has led to the arrest of numerous suspects for drug law violations. "Chelsea"

was last certified November, 2018. Upon Officer Lockley's arrival, "Chelsea" was

allowed to examine three. (3) boxes which had been placed on the floor in an area

known not to be contaminated with the odor of controlled substances. Two of the

boxes were "dummy" boxes (boxes containing no controlled substances) and the third

one .was the Subject Parcel. "Chelsea" conducted an exterior examination of all three

(3) packages. Officer Lockley advised your Affiant that canine "Chelsea" indicated a

positive alert to the presence of a controlled substance scent inside the Subject Parcel.



      11.    Based on the facts set forth above, there is probable cause to believe that

                                                                                    Page6
    Case 4:19-mj-02234 Document 1 Filed on 12/05/19 in TXSD Page 8 of 8




The Subject Parcels contain one or more controlled substances, drug paraphernalia,

proceeds of controlled substance sales or moneys furnished or intended to be

furnished in exchange for controlled substances, and material relating to the

distribution of same. In the past, all of the above factors have been indicative of

p~ckages which contained illegal controlled substances or the pi-oceeds of controlled

SlJ.bstance sales or moneys furnished or intended to be furnished in exchange for

controlled substances. The parcels are currently in the custody of your Affiant.

Affiant~ therefore, seeks the issuance of a search warrant for the seizure of these

parcels, and the contents contained therein and any other evidence, fruits of crime,

and instrumentalities, in violation of Title 21, United States Code, Sections 841(a)(l),

and 846.


                                          Lauren E. Brister
                                          U. S. Postal Inspecto1·

      Subscribed and_ sworn to telephonically at Houston, Texas on the 5 th day of
December, 2019.



                                          Christina A. Bryan
                                          UNITED STATES MAGISTRATE JUDGE




                                                                                   ragc7
